WELCH, J.
(concurring specially). I concur in the result reached, but do not believe it proper to hold that the showing made by the evidence referred to was sufficient to justify entry of the order nunc pro tunc granting the stated extension of time. If the filing of the report was one day late it is my view, under the situation shown, that it was a mere irregularity, and we would hold under all the circumstances shown that the plaintiff waived any such irregularity, or was estopped to make the proposed attack against the filing of the report.